Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendments
 
The amendments filed on 09/28/2020 have been received, to which the Applicant is thanked. The Drawing Objection of record has been withdrawn from consideration. The Applicant has overcome some of the 112(b) rejections of record, and they have been withdrawn; see below for remaining 112(b) rejections, as the remaining 112(b) rejection over claims 3, 7, 10, & 14 stands as the Applicant has not addressed the matter present in the 112(b) rejection in the Arguments, only extending the claim language while still arriving at the same issue of how moving the damper to the open position is to thereby be reducing a volume of air supplied to the enclosed space via the supply air duct. 
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on page 12 regarding Terlson supposedly failing to disclose "determine if the variable-speed indoor circulation fan is operating at a minimum speed and if the relative humidity measured by the humidity sensor is above a pre-determined threshold . . . responsive to a determination that the variable-speed indoor circulation fan is operating at the minimum speed and the relative humidity of the enclosed space is above the pre-determined threshold, signal the damper to move to the open position . . . responsive to a determination that the variable-speed indoor circulation fan is not operating at the minimum speed or the relative humidity of the enclosed space is below the pre-
 
The examiner respectfully responds to the applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The Applicant argues Terlson fails to disclose the above subject matter, when Goel was used to show a system to determine if the variable-speed indoor circulation fan is operating at a minimum speed (Goel, ¶0024; see rejection below) and if the relative humidity measured by the humidity sensor is above a pre-determined threshold (Goel, ¶0006; see rejection below) . . . responsive to a determination that the variable-speed indoor circulation fan is operating at the minimum speed (Goel, ¶0024; see rejection below) and the relative humidity of the enclosed space is above the pre-determined threshold (Goel, ¶0006; see rejection below), . . . responsive to a determination that the variable-speed indoor circulation fan is not operating at the minimum speed or the relative humidity of the enclosed space is below the pre-determined threshold (Goel, ¶0006; see rejection below), with Terlson teaching the ability to open and close the damper relative to a stimulus to a command. Therefore, the rejection of independent claim 1 stands, as does similar rejections to independent claims 8 & 15.


In response to Applicants argument on page 13 regarding Official Notice,
The examiner respectfully responds the Applicant does not outline what subject matter they feel Official Notice was taken on, and additionally, the Examiner at no point on the record invoked the use of Official Notice.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10, & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3, 7, 10, & 14 similarly recite the limitation “wherein moving the damper to the open position reduces a volume of air supplied to the enclosed space via the supply air duct”, which is unclear how the Applicant can claim such a limitation considering the disclosure of at least Figs. 3 & 4 which depict a sort of duct (which includes a damper) that extends from the supply duct 256 to the return duct 254, and how it is possible, according to the claim language, that in an open position of the damper where air is allowed to pass, this reduces the volume of the air SUPPLIED via the supply air duct, when the duct with the damper in it, is literally taking air supplied to the supply duct, and re-routing it upstream to the return air duct, where that air is put back into circulation of the supply air duct. In effect, the damper in the open position is not reducing the volume of air supplied to the supply air duct, but instead is taking air already in the supply air duct, and eventually putting that same air back into the supply air duct, and not reducing the volume SUPPLIED to the enclosed space or the supply air duct. For examination purposes it will be interpreted as the damper cam move to the open position.
To help eliminate the 112(b) rejection, the Examiner would suggest removing the language pertaining to the intended outcome, that being “reducing a volume of air supplied to the enclosed space via the supply air duct”, as the instant application, as explained above, does not reduce the volume of air supplied to the supply air duct or the enclosed space. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al (US 2017/0234564), hereinafter referred to as Goel, in view of Terlson et al (US 2011/0067851), hereinafter referred to as Terlson.

Regarding claim 1, Goel (US 2017/0234564) shows a heating, ventilation, and air conditioning (HVAC) system comprising: an indoor heat-exchange coil (130, Fig. 1) disposed between a supply air duct (256, Fig. 2) and a return air duct (254, Fig. 2); a damper (185, Fig. 1); a variable-speed indoor circulation fan (110, Fig. 1) for circulating air around the indoor heat-exchange coil (¶0022, Lines 1-5); a variable-speed compressor (140, Fig. 1) fluidly coupled to the indoor heat-exchange coil (Fig. 1); a controller (150, Fig. 1) operatively coupled to the variable-speed compressor, the variable-speed indoor circulation fan, and the damper (Fig. 1); a humidity sensor (290, Fig. 2) disposed in an enclosed space (101, Fig. 2A), the humidity sensor being configured to measure a relative humidity in the enclosed space (¶0045, Lines 3-4); wherein the controller is configured to: determine if the HVAC system is operating in a heating mode or an air- conditioning mode (¶0003, Lines 1-8); a determination that the HVAC system is operating in the heating mode (¶0021, Lines 1-5 – the HVAC system can issue a stimulus of the system operating in a heating mode); responsive to a determination that the HVAC system is operating in the air-conditioning mode (¶0024), determine if the variable-speed indoor circulation fan is operating at a minimum speed (¶0024 – the HVAC system, which can determine thermostat calls, temperature setpoints, blower control signals, environmental conditions and operating mode status among others, can determine a speed of a variable-speed indoor circulation fan, which the nature of having a variable speed 
	However, Goel lacks showing a bypass duct that fluidly couples the supply air duct and the return air duct; a damper disposed in the bypass duct, the damper being moveable between an open position and a closed position, responsive to a determination that the HVAC system is operating in the heating mode, signal the damper to move to the open position, responsive to a determination that the variable-speed indoor circulation fan is operating at the minimum speed and the relative humidity of the enclosed space is above the pre-determined threshold, signal the damper to move to the open position, and responsive to a determination that the relative humidity of the enclosed space is below the pre-determined threshold, signal the damper to move to the closed position.
Terlson (US 2011/0067851), an HVAC system with ducts, is in the same field of endeavor as Terlson which is an HVAC system with ducts.
Terlson teaches a bypass duct (190, Fig. 1) that fluidly couples the supply air duct (130, Fig. 1) and the return air duct (110, Fig. 1); a damper (194, Fig. 1) disposed in the bypass duct (Fig. 1), the damper being moveable between an open position and a closed position (¶0030, Lines 11-15), upon a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide a bypass duct that fluidly couples the supply air duct and the return air duct; a damper disposed in the bypass duct, the damper being moveable between an open position and a closed position, responsive to a determination that the HVAC system is operating in the heating mode, signal the damper to move to the open position, responsive to a determination that the variable-speed indoor circulation fan is operating at the minimum speed and the relative humidity of the enclosed space is above the pre-determined threshold, signal the damper to move to the open position, and responsive to a determination that the relative humidity of the enclosed space is below the pre-determined threshold, signal the damper to move to the closed position, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 2, Goel shows wherein, when the HVAC system operates in the air-conditioning mode (Fig. 2, ¶0003, ¶0016, ¶0021), the speed of the variable-speed indoor circulation fan is modulated responsive to a speed of the variable-speed compressor (¶0047).  

Regarding claim 3, Goel shows elements of the claimed invention as stated above in claim 1 including the damper, air discharged from the variable-speed indoor circulation fan, and the enclosed space.
However, Goel lacks showing wherein when moving the damper to the open position, a portion of the air travels through the bypass duct to the return air duct thereby reducing a volume of air supplied to the enclosed space via the supply air duct.  
Terlson teaches wherein when moving the damper (194, Fig. 1) to the open position, a portion of the air (192, Fig. 1) travels through the bypass duct to the return air duct (Fig. 1) thereby reducing a volume of air supplied to the enclosed space via the supply air duct (Fig. 1, ¶0028, Lines 8-12 - As the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein when moving the damper (194, Fig. 1) to the open position, a portion of the air travels through the bypass duct to the return air duct thereby reducing a volume of air supplied to the enclosed space via the supply air duct, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 4, Goel shows wherein, when the HVAC system operates in the air-conditioning mode, the HVAC system further operates in one of a cooling mode and a dehumidification mode (¶0021, Lines 1-5).  

Regarding claim 5, Goel shows elements of the claimed invention as stated above in claim 1 except wherein comprising a bypass humidifier fluidly coupled to the supply air duct and the bypass duct.  
Terlson teaches wherein comprising a bypass humidifier (140, Fig. 1) fluidly coupled to the supply air duct (130, Fig. 1) and the bypass duct (190, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein comprising a bypass humidifier fluidly coupled to the supply air duct and the bypass, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 6, Goel shows elements of the claimed invention as stated above in claim 5 except wherein the bypass humidifier includes a wet, evaporative pad.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein the bypass humidifier includes a wet, evaporative pad, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 7, Goel shows elements of the claimed invention as stated above in claim 1 including the damper, air discharged from the variable-speed indoor circulation fan, with the system designed to increase the latent capacity of the HVAC system (¶0002 – Goel relates an HVAC system to maximize latent capacity).  
	However, Goel lacks showing wherein when moving the damper to the open position, a portion of the air travels through the bypass duct to the return air duct thereby reducing a volume of air supplied to the enclosed space.
	Terlson teaches wherein when moving the damper to the open position, a portion of the air (192, Fig. 1) travels through the bypass duct to the return air duct (Fig. 1) thereby reducing a volume of air supplied to the enclosed space (Fig. 1, ¶0028, Lines 8-12 - As the Applicant claims that moving the damper to an open position reduces a volume of air supplied via the supply air duct by having a re-circulation duct upstream of where the supply air duct receives air, connected to the return duct, as does Terlson teach; see 112(b) rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein when moving the damper to the open position, a portion of the air travels through the bypass duct to the return air duct thereby reducing a volume of air supplied to the enclosed space, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 8, Goel (US 2017/0234564) shows a heating, ventilation, and air conditioning (HVAC) system comprising: a supply air duct (256, Fig. 2); a return air duct (254, Fig. 2); a damper (185, Fig. 1); a controller (150, Fig. 1) operatively coupled to the damper (Fig. 1); a humidity sensor (290, Fig. 2) disposed in an enclosed space (101, Fig. 2A), the humidity sensor being configured to measure a relative humidity of the enclosed space (¶0045, Lines 3-4); wherein the controller is configured to: determine if the HVAC system is operating in a heating mode or an air-conditioning mode (¶0003, Lines 1-8); 204824-8534-1819v.1 44781-12PATENT APPLICATIONATTORNEY DOCKET NO. 44781-P113USa determination that the HVAC system is operating in the heating mode (¶0021, Lines 1-5 – the HVAC system can issue a stimulus of the system operating in a heating mode); responsive to a determination that the HVAC system is operating in the air-conditioning mode (¶0024), determine if the relative humidity measured by the humidity sensor is above a pre-determined threshold (¶0006, Lines 12-17); a determination that the relative humidity of the enclosed space is above the pre-determined threshold (¶0006, Lines 12-17); and a determination that the relative humidity of the enclosed space is below the pre-determined threshold (¶0006).  
However, Goel lacks showing a bypass duct that fluidly couples the supply air duct and the return air duct; a damper disposed in the bypass duct, the damper being moveable between an open position and a closed position, responsive to a determination that the HVAC system is operating in the heating mode, signal the damper to move to the open position, responsive to a determination that the relative humidity of the enclosed space is above the pre-determined threshold, signal the damper to move to the open position, and responsive to a determination that the relative humidity of the enclosed space is below the pre-determined threshold, signal the damper to move to the closed position.
Terlson (US 2011/0067851), an HVAC system with ducts, is in the same field of endeavor as Terlson which is an HVAC system with ducts.
Terlson teaches a bypass duct (190, Fig. 1) that fluidly couples the supply air duct (130, Fig. 1) and the return air duct (110, Fig. 1); a damper (194, Fig. 1) disposed in the bypass duct (Fig. 1), the damper being moveable between an open position and a closed position (¶0030, Lines 11-15), upon a stimulus (¶0102, Lines 4-6), signal the damper to move to the open position (¶0102, 452, Fig. 4), upon a stimulus (¶102, Lines 17-19), signal the damper to move to the closed position (¶102, 454, Fig. 4).


Regarding claim 9, Goel shows wherein a speed of a variable-speed indoor circulation fan is modulated responsive to a speed of a variable-speed compressor (¶0047).  

Regarding claim 10, Goel shows elements of the claimed invention as stated above in claim 8 including the damper, air discharged from the variable-speed indoor circulation fan, and the enclosed space.
However, Goel lacks showing wherein when moving the damper to the open position, a portion of the air travels through the bypass duct to the return air duct thereby reducing a volume of air supplied to the enclosed space via the supply air duct.  
Terlson teaches wherein when moving the damper (194, Fig. 1) to the open position, a portion of the air (192, Fig. 1) travels through the bypass duct to the return air duct (Fig. 1) thereby reducing a volume of air supplied to the enclosed space via the supply air duct (Fig. 1, ¶0028, Lines 8-12 - As the Applicant claims that moving the damper to an open position reduces a volume of air supplied via the supply air duct by having a re-circulation duct downstream of where the supply air duct receives air, connected to the return duct, as does Terlson teach; see 112(b) rejection above).


Regarding claim 11, Goel shows wherein, when the HVAC system operates in the air-conditioning mode, the HVAC system further operates in one of a cooling mode and a dehumidification mode (¶0021, Lines 1-5).  

Regarding claim 12, Goel shows elements of the claimed invention as stated above in claim 8 except wherein comprising a bypass humidifier fluidly coupled to the supply air duct and the bypass duct.  
Terlson teaches wherein comprising a bypass humidifier (140, Fig. 1) fluidly coupled to the supply air duct (130, Fig. 1) and the bypass duct (190, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein comprising a bypass humidifier fluidly coupled to the supply air duct and the bypass duct, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 13, Goel shows elements of the claimed invention as stated above in claim 12 except wherein the bypass humidifier includes a wet, evaporative pad.
Terlson teaches wherein the bypass humidifier (140, Fig. 1) includes a wet, evaporative pad (¶0031, Lines 6-8).  


Regarding claim 14, Goel shows elements of the claimed invention as stated above in claim 8 including the damper, air discharged from the variable-speed indoor circulation fan, with the system designed to increase the latent capacity of the HVAC system (¶0002 – Goel relates an HVAC system to maximize latent capacity).  
	However, Goel lacks showing wherein when moving the damper to the open position, a portion of the air travels through the bypass duct to the return air duct thereby reducing a volume of air supplied to the enclosed space.
	Terlson teaches wherein when moving the damper to the open position, a portion of the air (192, Fig. 1) travels through the bypass duct to the return air duct (Fig. 1) thereby reducing a volume of air supplied to the enclosed space (Fig. 1, ¶0028, Lines 8-12; - As the Applicant claims that moving the damper to an open position reduces a volume of air supplied via the supply air duct by having a re-circulation duct upstream of where the supply air duct receives air, connected to the return duct, as does Terlson teach; see 112(b) rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein when moving the damper to the open position, a portion of the air travels through the bypass duct to the return air duct thereby reducing a volume of air supplied to the enclosed space, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 15, Goel (US 2017/0234564) shows a method of operating an HVAC system, the method comprising: determining, using an HVAC controller (150, Fig. 1), if the HVAC system is 
	However, Goel lacks showing responsive to a determination that the HVAC system is operating in the heating mode, closing a damper arranged in a bypass duct that fluidly couples a supply air duct to a return air duct, responsive to a determination that the HVAC system is operating in the air-conditioning mode, closing the damper, responsive to a determination that the relative humidity of the enclosed space 
Terlson (US 2011/0067851), an HVAC system with ducts, is in the same field of endeavor as Terlson which is an HVAC system with ducts.
Terlson teaches upon a stimulus (¶102, Lines 17-19), closing a damper (194, ¶102, 454, Fig. 4).) arranged in a bypass duct (190, Fig. 1) that fluidly couples a supply air duct (130, Fig. 1) to a return air duct (110, Fig. 1), upon a stimulus (434, Fig. 4), retaining the damper in a closed position (Fig. 4 – the damper remains closed during the time from 454 to 456, even upon the stimulus 434), and upon a stimulus (¶0102, Lines 4-6), opening the damper (¶0102, 452, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide responsive to a determination that the HVAC system is operating in the heating mode, closing a damper arranged in a bypass duct that fluidly couples a supply air duct to a return air duct, responsive to a determination that the HVAC system is operating in the air-conditioning mode, closing the damper, responsive to a determination that the relative humidity of the enclosed space is not above the pre-determined threshold, retaining the damper in a closed position, and responsive to a determination that the indoor circulation fan is operating at the minimum speed, opening the damper, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 16, Goel shows elements of the claimed invention as stated above except wherein opening the damper comprises directing air through a bypass humidifier.  
Terlson teaches wherein opening the damper (194, Fig. 1) comprises directing air through a bypass humidifier (140, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein opening the damper comprises directing air through a bypass humidifier, which would provide a humidifier 

Regarding claim 17, Goel shows elements of the claimed invention as stated above in claim 16 except wherein the bypass humidifier includes a wet, evaporative pad.
Terlson teaches wherein the bypass humidifier (140, Fig. 1) includes a wet, evaporative pad (¶0031, Lines 6-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate the teachings of Terlson to provide wherein the bypass humidifier includes a wet, evaporative pad, which would provide a humidifier system for adding humidity to an air stream of an HVAC system, and increasing the control of the conditioned environment, adding to the comfort of the user (¶0005, Lines 1-3).

Regarding claim 18, Goel shows wherein the determining if the relative humidity of the enclosed space (101, Fig. 2A) is above the pre-determined threshold (¶0045, Lines 19-22) comprises utilizing a humidity sensor (290, Fig. 2A) disposed in the enclosed space (Fig. 2A).  

Regarding claim 19, Goel shows wherein the humidity sensor is electrically coupled to the controller (¶0045, Lines 14-17).  

Regarding claim 20, Goel shows wherein the humidity sensor is electrically coupled to the controller via a wired connection (¶0045, Lines 14-17).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                           /KENNETH J HANSEN/Primary Examiner, Art Unit 3746